Citation Nr: 1111876	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  03-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for Hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  
			
In February 2004, June 2006, July 2007, and September 2010 the Board sought additional development in this matter.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

The Veteran's Hepatitis C was incurred in service and has been causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for Hepatitis C have been met.  
38 U.S.C.A. §§101(24), 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for Hepatitis C; a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  

Here, the Veteran has a current diagnosis of Hepatitis C, documented, for example, in laboratory findings of February 2001.  

As for the in-service incurrence of the condition, service treatment records document the contraction of a hepatitis infection, as well as the presence of risk factors for the disease.  At entry into service in August 1977, records indicate that the Veteran had only one tattoo on each shoulder.  By the time of a service examination in October 1979, tattoos were present on the arms, shoulders, and legs.  

In July 1980, the Veteran was hospitalized with nausea, vomiting, fatigue, and jaundice.  The Veteran reported that he obtained an additional tattoo two months prior on his right leg and stated that the tattoo artist did not sterilize the needles.  He also noted exposure to a friend with hepatitis two weeks prior.  He denied shellfish ingestion, and heavy drug or alcohol use.  Hepatitis serologies were pending, but it was presumed that the Veteran had type A hepatitis.  Separation examination in October 1980 showed the Veteran had a history of hepatitis.  At discharge, the Veteran had acute viral hepatitis, presumed to be type A.  

It is unclear from the record why it was presumed that the Veteran had hepatitis A.  It does not appear that the specific type of hepatitis was ever determined.

Given this, in March 2002 the Veteran was afforded a VA examination to determine whether his current Hepatitis C was related to service.  At the examination, the Veteran reported that he had no trouble with his liver between the 1980 incident in service and the 2001 diagnosis of hepatitis C.  He stated that he drank 12 cans of beer a week but had no other alcohol or drugs.  The examiner noted that the Veteran had obtained extensive tattoos since service.  The Veteran reported that he received a hemoglobin shot on a trip to Mexico in 1990 but had not received transfusions.  He reported one incident of IV heroin use in service.  Although he reported some sexual encounters, the Veteran stated that he was not sexually promiscuous.  

The examiner discussed his review of the Veteran's service treatment records and treatment for hepatitis in service.  The examiner stated that there was a notation in the service treatment records that the Veteran had non-B hepatitis.  In conclusion, the examiner diagnosed the Veteran with active liver disease and found, "It's possible that hepatitis C was transmitted by a doctor on IV heroin while on active duty."  

On review of the evidence in September 2010, the Board noted several problems with the March 2002 VA examination report.  The examiner did not provide a basis for the statement regarding heroin use.  The statement is confusing on its face, as it is unknown whether the physician was suggesting the Veteran acquired Hepatitis C from his own IV heroin use, or from a "doctor on IV heroin."  There is nothing more in the record about a "doctor on IV heroin."  However, the finding also is inconsistent with the Veteran's statements of record.  Throughout the appeal, the Veteran has consistently and strenuously denied ever having used heroin or having told the VA examiner that he had ever used heroin, even once.  The Veteran has noted that drug use was not mentioned in any prior record and provided evidence that his service records showing that he was often commended during service and was discharged honorably.  In May 2004, he completed a "Risk Factors for Hepatitis Questionnaire."  He reported only one risk factor:  tattoos and body piercings.  The Board can find no reason to doubt either the Veteran's credibility or competency in these assertions.

As such, in September 2010 the Board sought a medical expert opinion to resolve the confusion in the record.  On review of the Veteran's service treatment records, post-service treatment records, and the March 2002 VA examination report, a November 2010 examiner determined, "I find it more likely than not that [the Veteran] acquired Hepatitis C during his service."  In explanation, the examiner stated,

Appellant had a hepatitis panel in 2001 which resulted in the following: Negative Hep A Ab; Negative Hep B Surface Ag; Negative Hep B Core Ab, total; Negative Hepatitis B surface antibody; and positive Hepatitis C antibody. The aforementioned tests support then that, at least prior to 2001, patient was not exposed to Hepatitis A or B. . . . In combination, these findings would then provide greater support that the patient's acute presentation on July 21, 1980 could have been secondary to acute HCV. Upon review of his risk factors, tattoos acquired via non-professional means, such as the ones acquired during his service, increase the likelihood that the appellant acquired HCV during his service. Results [of] the appellant's 1980 and 2001 viral hepatitis tests which support HCV not HBV or HAV exposure, the appellant's 1980 clinical presentation of what appears to be acute viral hepatitis and the review of appellant's self report of risk factors, I find it more likely than not that he acquired Hepatitis C during his service.

The Board finds that the positive nexus evidence outweighs the negative in this case given the November 2010 examiner's thorough explanation, the fact that the Veteran's documented in-service risk factors were accounted for, and the reliance on laboratory findings, particularly in contrast to the confusing and unsubstantiated conclusion of the March 2002 examiner.  At the very least, the benefit-of-the-doubt rule applies.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim must be granted.  





ORDER

Service connection for Hepatitis C is granted.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


